DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  A compound of formula (I), (E)-3-(3,4-Dimethoxyphenyl)-N-(4-methoxyphenethyl)acrylamide, is naturally occurring, as shown by Frerot et al. (Frerot, E., Neirynck, N., Cayeux, I. Yuan, Y. H.-J., Yuan, Y.-M. 2015. “New Umami Amides: Structure-Taste Relationship Studies of Cinnamic Acid Derived Amides and the Natural Occurrence of an Intense Umami Amide in Zanthoxylum piperitum.” J. Agric. Food Chem. Vol. 63, pp. 7161-7168).  Where the claims recite a method of adding a compound of formula (I) to a “flavored article” that is a “flavor carrier” or “foodstuff base,” this does not amount to significantly more where the stems of the Zanthoxylum piperitum are known to be consumed in powder form as evidenced by Kwang (KR 20000056307). To be patent eligible, mixtures of naturally occurring products in combination need to provide significantly more than the individual components in their naturally occurring state.  This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception where the additional plant material can be considered to be the flavor carrier/base/article and its introduction into soups does not provide significantly more than the individual components (i.e., plant powder, meat and water).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 18-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kwang (KR 20000056307-machine translation provided; cited in parent application serial no. 15/647,934 on PTO-892 dated May 1, 2020) with evidence provided by Frerot et al. (Frerot, E., Neirynck, N., Cayeux, I. Yuan, Y. H.-J., Yuan, Y.-M. 2015. “New Umami Amides: Structure-Taste Relationship Studies of Cinnamic Acid Derived Amides and the Natural Occurrence of an Intense Umami Amide in Zanthoxylum piperitum.” J. Agric. Food Chem. Vol. 63, pp. 7161-7168; cited in parent application serial no. 15/647,934 on IDS filed July 13, 2017).
Regarding claims 16 and 20-25, Kwang teaches a Zanthoxylum piperitum tea made from harvesting the Zanthoxylum piperitum tree roots, drying, and pulverizing to obtain a powder.  The powder is then mixed with licorice powder (p. 4, 8th paragraph).
Frerot et al. teach that (E)-3-(3,4-Dimethoxyphenyl)-N-(4-methoxyphenethyl)acrylamide occurs naturally in the roots and stems of Zanthoxylum piperitum (Abstract).  (E)-3-(3,4-Dimethoxyphenyl)-N-(4-methoxyphenethyl)acrylamide is a compound of the claimed Formula (II) where R4 represents an OR6 group, with R6 representing a C1 alkyl group and where R3 is H.
Therefore, the compound of formula (II) would be present in the powder of Kwang as the powder is made from the roots of Zanthoxylum piperitum.
Where the composition comprises a flavor base comprising an umami imparting flavor ingredient, where Kwang teaches the Zanthoxylum piperitum powder is added to water and used to cook fish and meat stews (i.e., flavored articles) (p. 6), fish and meet stews are considered to comprise umami-imparting ingredients to meet claim 19.
Therefore, by adding the powder from Zanthoxylum piperitum to foodstuffs, including fish and stews, the teachings of Kwang are considered to meet the claimed method of introducing to flavored articles compounds as claimed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,291,231. Although the claims at issue are not identical, they are not patentably distinct from each other because where the patented claims are to a composition comprising the same compound of formula (II) as the instant claims, in combination with a flavor carrier and an umami-imparting ingredient, it would have been obvious to have arrived at the instantly claimed method, where a compound of formula (II) is added to a flavored article to enhance an umami taste.  Both the patented claims and the instant claims include 0.5 to 300 ppm of the compound in the composition/flavored article, recite the same foodstuff bases and flavored articles, and recite the same specific compounds.  Therefore, although the claims are not identical, given the strong overlap between the patented claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill to arrive at the claimed method from the product of the patented claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791